In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1350V
                                      Filed: March 2, 2016
                                          Unpublished

****************************
MARY HAMMOND,                            *
                                         *
                     Petitioner,         *      Ruling on Entitlement; Concession;
                                         *      Influenza (“Flu”) Vaccine; Shoulder
                                         *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                      *      Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Danielle Strait, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On November 10, 2015, Mary Hammond (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that as a result
of receiving an influenza (“flu”) vaccine on September 24, 2014, she suffered an injury
to her shoulder. Petition at 1-4. The case was assigned to the Special Processing Unit
(“SPU”) of the Office of Special Masters.

       On March 1, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concluded that petitioner’s alleged injury is consistent with
shoulder injury related to vaccine administration (“SIRVA”), and that it was causally
related to the flu vaccine she received on September 24, 2014. Id. at 4. Respondent
further stated that she did not identify any other causes for petitioner’s SIRVA, and the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
records show that she has suffered the sequela of this injury for more than six months.
Id. Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                           2